  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOSEPH POST, Individually and On Behalf             )
 of All Others Similarly Situated,                   )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 TECH DATA CORPORATION, ROBERT                       )   CLASS ACTION
 M. DUTKOWSKY, CHARLES E. ADAIR,                     )
 KAREN DAHUT, HARRY J. HARCZAK,                      )
 JR., BRIDGETTE HELLER, RICHARD T.                   )
 HUME, KATHLEEN MISUNAS, THOMAS                      )
 MORGAN, PATRICK SAYER, SAVIO W.                     )
 TUNG, APOLLO GLOBAL                                 )
 MANAGEMENT, INC., TIGER MIDCO,                      )
 LLC, and TIGER MERGER SUB CO.,                      )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on November 13, 2019

(the “Proposed Transaction”), pursuant to which Tech Data Corporation (“Tech Data” or the

“Company”) will be acquired by affiliates of Apollo Global Management, Inc., a Delaware

corporation (“Apollo Global”).

       2.      On November 12, 2019, Tech Data’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (as

amended, the “Merger Agreement”) with Tiger Midco, LLC, a Delaware limited liability company

(“Parent”), and Tiger Merger Sub Co., a Delaware corporation (“Merger Sub,” and together with
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 2 of 11 PageID #: 2



Parent and Apollo Global, “Apollo”). Pursuant to the terms of the Merger Agreement, Tech Data’s

stockholders will receive $145.00 in cash for each share of Tech Data common stock they own.

       3.      On December 12, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Tech Data common stock.

       9.      Defendant Tech Data is a Florida corporation and a party to the Merger Agreement.




                                                  2
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 3 of 11 PageID #: 3



Tech Data’s common stock is traded on the NASDAQ Global Select Market under the ticker

symbol “TECD.”

       10.     Defendant Robert M. Dutowsky is Chairman of the Board of the Company.

       11.     Defendant Charles E. Adair is a director of the Company.

       12.     Defendant Karen Dahut is a director of the Company.

       13.     Defendant Harry J. Harczak, Jr. is a director of the Company.

       14.     Defendant Bridgette Heller is a director of the Company.

       15.     Defendant Richard T. Hume is Chief Executive Officer and a director of the

Company.

       16.     Defendant Kathleen Misuanas is a director of the Company.

       17.     Defendant Thomas Morgan is a director of the Company.

       18.     Defendant Patrick Sayer is a director of the Company.

       19.     Defendant Savio W. Tung is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Apollo Global is a Delaware corporation. Parent and Merger Sub are

affiliates of Apollo Global.

       22.     Defendant Parent is a Delaware limited liability company and a party to the Merger

Agreement.

       23.      Defendant Merger Sub is a Delaware corporation and a party to the Merger

Agreement.

                               CLASS ACTION ALLEGATIONS

       24.     Plaintiff brings this action as a class action on behalf of himself and the other public




                                                  3
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 4 of 11 PageID #: 4



stockholders of Tech Data (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        25.     This action is properly maintainable as a class action.

        26.     The Class is so numerous that joinder of all members is impracticable. As of

October 31, 2019, there were approximately 35,447,548 shares of Tech Data common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        27.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        28.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        29.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        30.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 5 of 11 PageID #: 5



                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       31.    Tech Data is one of the world’s largest IT distribution and solutions companies and

is ranked No. 88 on the Fortune 500®.

       32.    Tech Data’s Board caused the Company to enter into the Merger Agreement with

Apollo.

       33.    Pursuant to the terms of the Merger Agreement, Tech Data’s stockholders will

receive $145.00 in cash for each share of Tech Data common stock they own.

       34.    According to the press release announcing the Proposed Transaction:

       Tech Data (Nasdaq: TECD) today announced it has entered into a definitive
       agreement to be acquired by an affiliate of funds (the “Apollo Funds”) managed by
       affiliates of Apollo Global Management, Inc. (NYSE: APO), a leading global
       alternative investment manager (“Apollo”). . . .

       The Tech Data Board of Directors has unanimously approved the transaction and
       recommends that Tech Data shareholders vote in favor of the transaction. The
       transaction is not subject to a financing condition and is expected to close in the
       first half of calendar year 2020, subject to the satisfaction of customary closing
       conditions including expiration or termination of the applicable waiting period
       under the Hart-Scott-Rodino Antitrust Improvements Act, foreign regulatory
       approvals and approval by the holders of a majority of the outstanding Tech Data
       shares. Tech Data expects to hold a Special Meeting of Shareholders to consider
       and vote on the transaction agreement as soon as feasible after the mailing of the
       proxy statement to shareholders. . . .

       Following the close of the transaction, Rich Hume will continue to lead Tech Data
       as chief executive officer, and the company will continue to be headquartered in
       Clearwater, Florida. Tech Data will become a privately held company, and Tech
       Data’s common shares will no longer be publicly listed. . . .

       Bank of America Securities is serving as financial advisor to Tech Data, and Cleary
       Gottlieb Steen & Hamilton LLP is acting as legal counsel.

       Citi is serving as lead financial advisor to Apollo in connection with the transaction.
       J.P. Morgan and Wells Fargo are also serving as financial advisors to Apollo.
       Wachtell, Lipton, Rosen & Katz is acting as corporate counsel to Apollo, and Paul,
       Weiss, Rifkind, Wharton & Garrison LLP is acting as financing counsel to Apollo.



                                                 5
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 6 of 11 PageID #: 6



       Transaction financing is being provided by Citi, J.P. Morgan, Wells Fargo,
       Barclays and RBC Capital Markets.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       35.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       36.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       37.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       38.     The Proxy Statement fails to disclose: (i) all line items used to calculate Adjusted

EBITDA; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       39.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       40.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction, Bank

of America Securities (“BofA”).

       41.     With respect to BofA’s Selected Publicly Traded Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

BofA in the analysis.

       42.     With respect to BofA’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed by

BofA in the analysis.



                                                6
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 7 of 11 PageID #: 7



        43.     With respect to BofA’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the terminal values for Tech Data; (ii) BofA’s basis for applying adjusted EBITDA

exit multiples of 5.00x, 6.25x, and 7.50x; (iii) the individual inputs and assumptions underlying

the discount rates ranging from 7.90% to 10.10%; and (iv) the Company’s net debt.

        44.     With respect to BofA’s analysis of research analysts’ price targets, the Proxy

Statement fails to disclose: (i) the individual price targets observed by BofA in the analysis; and

(ii) the sources thereof.

        45.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        46.     Third, the Proxy Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

        47.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

        48.     Fourth, the Proxy Statement provides that:

        In the ordinary course of their businesses, BofA Securities and its affiliates may
        invest on a principal basis or on behalf of customers or manage funds that invest,
        make or hold long or short positions, finance positions or trade or otherwise effect
        transactions in equity, debt or other securities or financial instruments (including
        derivatives, bank loans or other obligations) of Tech Data, certain of its affiliates,
        Apollo and certain affiliates and portfolio companies of Apollo.




                                                  7
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 8 of 11 PageID #: 8



        49.     However, the Proxy Statement fails to disclose the amount of BofA’s and its

affiliates’ holdings in Apollo and its affiliates.

        50.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Board and Reasons for the

Merger; (iii) Opinion of Tech Data’s Financial Advisor; and (iv) Certain Unaudited Prospective

Financial Information.

        51.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                               COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Tech Data

        52.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        53.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Tech Data is liable as the issuer

of these statements.

        54.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

        55.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.




                                                     8
  Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 9 of 11 PageID #: 9



       56.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       57.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       58.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       59.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Apollo

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     The Individual Defendants and Apollo acted as controlling persons of Tech Data

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or directors of Tech Data and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       62.     Each of the Individual Defendants and Apollo was provided with or had unlimited

access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly



                                                  9
 Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 10 of 11 PageID #: 10



after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       63.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.      The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.

       64.     By virtue of the foregoing, the Individual Defendants and Apollo violated Section

20(a) of the 1934 Act.

       65.     As set forth above, the Individual Defendants and Apollo had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                 10
 Case 1:19-cv-02352-RGA Document 1 Filed 12/24/19 Page 11 of 11 PageID #: 11



       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: December 24, 2019                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
